Citation Nr: 0112097	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to nicotine dependence.

2.  Entitlement to service connection for the cause of the 
veteran's death, other than due to nicotine dependence.

3.  Entitlement to dependency and indemnity compensation 
(DIC) in accordance with 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946, and from January 1952 to December 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The appeal was docketed at the Board in 2000.

The first issue listed on the title page will be addressed in 
the decision below.  The final two issues listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.  

FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death due to nicotine dependence was received 
after June 9, 1998.

CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death due to nicotine dependence is without 
legal merit.  38 U.S.C.A. § 1103 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  
REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete her claim, 
relative to the first issue listed on the title page, have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the appellant 
was given notice of the information or evidence necessary to 
substantiate such aspect of her claim.  In addition, it 
appears that all pertinent evidence, relative to the first 
issue listed on the title page, has been obtained and 
associated with the claims folder.  

The official death certificate reflects that the veteran's 
death, at age 76 in February 2000, was caused by metastatic 
carcinoma of the prostate, due to or as a consequence of 
bladder cancer; congestive heart failure, chronic obstructive 
pulmonary disease, arteriosclerotic heart disease and 
hypertension were listed as other significant conditions 
contributing to death but not related to the cause thereof.

The appellant contends that the veteran's "use of tobacco 
products" in service precipitated a number of conditions, to 
include the "metastatic carcinoma" and "heart disease", which 
were implicated in the veteran's death.  She asserts that 
such consideration was "brought out" by medical personnel on 
many occasions when the veteran was seen by VA prior to his 
death.  She feels that service connection for the cause of 
the veteran's death due to nicotine dependence is, therefore, 
warranted.

As pertinent to the appellant's claim for service connection 
for the cause of the veteran's death due to nicotine 
dependence, the Board would initially observe that VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VA Undersecretary for Benefits (USB) Letter 20-97-14 
(July 24, 1997).  Thereafter, the Veterans Benefits Act of 
1998, enacted as Subtitle B of Pub. L. No. 105-178, § 8202, 
112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131 to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  Then, in 
Pub. L. No. 105-206, § 9014, 112 Stat. 865, approved on July 
22, 1998, the amendments made by section 8202 of the previous 
statute were rescinded.  Rather than amending 38 U.S.C.A. §§ 
1110 and 1131, section 9014 created a new statutory 
provision, 38 U.S.C.A. § 1103, which, in pertinent part, 
prohibits the granting of service connection for diseases or 
causes of death based upon the use of tobacco products in 
claims filed after June 9, 1998.  

The Board would respectfully point out that the appellant's 
claim for service connection for the cause of the veteran's 
death due to nicotine dependence was received at the RO on 
February 11, 2000.  Inasmuch as such date is subsequent to 
June 9, 1998, the provisions of 38 U.S.C.A. § 1103 pertain to 
such claim.  To be sure, the Board is cognizant that 
38 U.S.C.A. § 1103(b) does not preclude establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112 or 1116.  
However, in the context of the present aspect of the appeal, 
in which the appellant purports to predicate the veteran's 
death specifically on his use of tobacco in service, related 
service connection for the cause of his death is barred.  See 
38 U.S.C.A. § 1103(a).  Given the foregoing, and since the 
law rather than the evidence is dispositive of the resolution 
of this aspect of the appeal, the appellant's claim for 
service connection for the cause of the veteran's death due 
to nicotine dependence is without legal merit and is, 
therefore, denied.  See Sabonis, supra.  


ORDER

Service connection for the cause of the veteran's death due 
to nicotine dependence is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, which, among other 
things, eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
assist.  

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, other than due to 
nicotine dependence, the official death certificate reflects 
that the veteran died, on February 2, 2000, while he was an 
inpatient at St. Michael's Hospital in Tyndall, South Dakota.  
However, the Board observes that the RO has not yet procured 
from such facility a copy of any terminal hospitalization 
report(s)/record(s) which may have been prepared in 
conjunction with the veteran's final hospitalization.  Given 
such consideration, and in view of the discussion advanced by 
the United States Court of Appeals for Veterans Claims in 
Constantino v. West, 12 Vet. App. 517 (1999), the Board is of 
the opinion that the RO should be given an opportunity to 
procure a copy of any extant report(s)/record(s) which may 
have been prepared in conjunction with the veteran's terminal 
period of hospitalization at the St. Michael's facility 
before further appellate action ensues.  Further development 
to facilitate the same is, therefore, specified below.

Finally, concerning the appellant's claim of entitlement to 
DIC in accordance with 38 U.S.C.A. § 1318, the Board observes 
that the Statement of the Case mailed the appellant in April 
2000 did not contain advisement of the provisions of 
38 U.S.C.A. § 1318.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the appellant and request that she 
provide the name(s), address(es) and 
approximate date(s) of treatment relative 
to care afforded the veteran by any VA or 
non-VA health care provider with respect 
to any condition implicated in the 
veteran's death, for which the related 
clinical reports have not been previously 
submitted.  Then, in light of the 
appellant's response (if any), the RO 
should take appropriate action to procure 
copies of the indicated treatment 
report(s).  In any event, the RO should, 
after securing the appropriate release, 
take appropriate action to procure copies 
of any clinical report(s)/ record(s) 
which may have been prepared in 
conjunction with the veteran's terminal 
period of hospitalization at St. 
Michael's Hospital in Tyndall, South 
Dakota.

2.  In addition to the development 
addressed in the preceding numerical 
directive, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final two issues listed 
on the title page.  

4.  If either remaining benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) which, if appropriate, contains 
advisement of the provisions of 
38 U.S.C.A. § 1318.  In addition, the SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) currently on 
appeal.  The SSOC should contain reference 
to documentation that notification and 
development action required by the VCAA is 
complete.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

